Citation Nr: 1115475	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  10-18 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for a left knee disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from June 1953 to June 1955.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A left knee disability was not noted when the Veteran was examined for enlistment in service.     

2.  A left knee disability was not manifested in service, and a left knee injury in service is not shown; left knee arthritis was not manifested in the first postservice year; and a preponderance of the evidence is against a finding that the Veteran's current left knee disability (arthritis with chondrocalcinosis) is related to his service.  


CONCLUSION OF LAW

Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim.  A February 2010 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with his claims file.  He has not identified any pertinent evidence that remains outstanding.  The RO did not seek a VA examination in this matter, and the Board finds that a VA "nexus" examination is not necessary.  As there is no credible evidence that a left knee disability was manifested in service or that the Veteran sustained a left knee injury in service, and no credible evidence that a left knee disability might be related to his service, even the "low threshold" standard as to when a VA examination/medical opinion is necessary endorsed by the United States Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) is not met.  VA's duty to assist is met.  

B. Factual Background

In a November 1952 report of medical history (for assignment to platoon leaders class in the U.S. Marine Corps, prior to service), the Veteran denied a history of a "trick" or locked knee.  On December 1952 examination (also for assignment to platoon leaders class), the lower extremities were normal on clinical evaluation.  On June 1953 service enlistment examination, the Veteran denied a history of a "trick" or locked knee; his lower extremities were normal on clinical evaluation.  

The Veteran's STRs include a September 1953 record showing treatment for a laceration of the right knee, and note he fell onto a sharp rock in a fox hole.  On June 1955 separation examination, the lower extremities were normal on clinical evaluation; a two inch scar on the right knee was noted.  On postservice September 1959 Marine Corps Reserve quadrennial examination, the Veteran's lower extremities were normal on clinical evaluation; a one inch scar was noted on the left knee.  He reported a history of "trick" or locked knee and varicose veins at about the age of 20 years (which would be in approximately 1952, prior to service)  and indicated he was advised to undergo surgery for such.  

An October 1973 private treatment record from Kaiser Permanente Medical Center noted the Veteran's complaint of a left leg problem.  The diagnosis was varicose veins; no other left knee disability was noted.  

In April 1976 correspondence (regarding a claim of service connection for varicose veins), the Veteran stated that at service discharge he was advised to have lower left leg varicose veins surgery.  

October 2006 left knee X-rays found narrowing of the medial joint space and adjacent spurring, as well as chondrocalcinosis in the medial and lateral compartments.  The diagnosis was degenerative joint disease (DJD) (i.e., arthritis) with chondrocalcinosis.  

Dr. M.S. private treatment records include an April 2007 report noting the Veteran's complaint of left knee pain starting about 2 weeks prior and getting worse.  It was noted he had a history of a left knee injury in high school.  The diagnosis was left knee pain.  A May 2007 record notes complaints of left knee pain for 3 to 4 months.  The Veteran reported that he had injured the knee broad jumping.  The diagnosis was osteoarthritis.  

February 2010 lay statements from the Veteran's neighbors report that they have observed his difficulty with his left knee "for some time," one of the neighbors indicating she has been his neighbor since 2002.  

In a February 2010 letter, Dr. M.S. relates that he began treating the Veteran in May 2007 and notes that his arthritic left knee was slowly becoming more symptomatic.  There was no discussion of the etiology of the Veteran's left knee disability.  

In February 2010 correspondence, the Veteran reported he twisted his left knee broad jumping in high school and had pain for about 2 weeks.  He also reported his left knee gave out and he fell down during boot camp.  He related he had constant pain during service.  In addition, he reported he received a cut to his left knee during service and was treated by a corpsman.  

In his May 2010 VA Form 9, the Veteran again reported his left knee disability originated from an injury in high school during track, and alleged that it was aggravated by his active service.  He stated he did not report his knee complaints because he was concerned he would receive a medical discharge.  

In June 2010 correspondence, the Veteran stated that after his injury to the left knee in high school, his knee returned to normal before enlistment (for active service).  He again alleged that his left knee disability was aggravated during service.  
C. Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a degree of 10 percent within a specified period of time (one year for arthritis) following discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

To substantiate a claim of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran's STRs from his period of active duty, including his June 1953 service enlistment examination, contain no mention of a preexisting left knee disability.  Consequently, he is entitled to a presumption of soundness as to such disability on entrance in service.  See 38 U.S.C.A. § 1111.  The Board observes that affording the Veteran a presumption of soundness as to left knee disability on entry in service provides a broader/more liberal scope of review than considering whether pre-existing left knee disability was aggravated in service, and that the Veteran is not prejudiced by this approach. 

Inasmuch as a left knee disability is not shown to have been manifest during service (or for decades thereafter), service connection for a left knee disability on the basis that a chronic left knee disability became manifest in service and persisted is not warranted.  In this regard the Board notes the Veteran's recent accounts of a left knee injury in service and persistent complaints of left knee pain ever since, and finds that such accounts are self-serving and not credible.  Significantly, contemporaneous records (which while inconclusive in this regard may nonetheless be considered in weighing consistency of evidence with allegations made) tend to contradict the accounts, i.e., no left knee abnormality was noted on clinical evaluation at separation, on 1959 postservice quadrennial examination only a preservice history was noted, and on 1973 private evaluation the only left lower extremity pathology noted was varicose veins.  Regarding the Veteran's allegation that he sustained a left knee injury with laceration in service, his STRs clearly note (on 2 occasions) that such injury was to the right knee (and evidenced by a scar on that knee).  By virtue of their contemporaneous nature and their recording in a clinical treatment setting the STRs have more probative value than recent compensation-driven accounts.   

The record shows that the Veteran has left knee DJD (i.e., arthritis) with chondrocalcinosis as such was diagnosed on October 2006 X-rays.  However, there is no evidence that left knee arthritis was manifested in the first postservice year, and no basis for applying the chronic disease presumptive provisions afforded under 38 U.S.C.A. §§ 1112, 1137.  

What is needed to establish direct service connection for a left knee disability in these circumstances is competent  evidence that relates the left knee arthritis to his active service.  Once again it is noteworthy that a left knee injury is not shown.   Postservice treatment records show that the earliest documentation of a left knee disability is in October 2006 (a report of private treatment X-rays).  Postservice private treatment records in April and May 2007 note complaints of left knee pain of 2 weeks, and 3 to 4 months duration, respectively.  Such a lengthy time interval between service and the earliest postservice clinical notation of a disability is of itself a factor for consideration against a finding of service connection for such disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for a condition can be considered as a factor in resolving a claim).  Significantly, there is no competent evidence in the record of a possible nexus between the Veteran's arthritis and his service.  Private treatment records and lay supporting statements only serve to corroborate current left knee (the lay accounts since 2002); there is nothing in these records that suggests the Veteran's left knee arthritis may be related to service.  

The Veteran is competent to provide lay evidence account of his observation of left knee symptoms; however, he is not competent (in the absence of any credible evidence of a left knee injury in service or of continuity of symptoms since) to establish by his own statements that such disability is (or may be) somehow related to service.  That is a medical question that requires medical expertise and is not capable of resolution through lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's current left knee disability (DJD with chondrocalcinosis) is in any way related to his service.  Accordingly, the claim must be denied.  


ORDER

Service connection for a left knee disability is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


